Cochrane,. J. (concurring):
I concur in the result. I do not agree, however, that the letter ,of September fifteenth constituted a “full order” without .samples.' This letter should be construed in connection with the rest of the correspondence. Defendants in their previous letter of September eleventh had'asked'/for samples., It was not necessary that in each letter they should-repeat that requirement. In the very next-letter of September eighteenth the requirement for samples was again repeated.. The letter of September fifteenth plearly is not a “full order,” because it says nothing whatever about the gallops and *633nothing about the number of the three-pound cases. It was only by reading it in connection with the previous letter of September eleventh that plaintiff was able to make the purchase of gallons and three-pound cases. But if we assume that the letter of September fifteenth authorized the plaintiff to purchase- without sending samples, such authority only extended to the purchase of 300 three-pound cases, whereas- plaintiff in fact purchased 500 such cases. If up to that time nothing had been said about samples defendants clearly had a right to insist on samples before assenting to the purchase of 500 cases. And this they immediately did in unmistakable terms. There can be no claim or pretense that thereafter the defendants authorized or ratified the purchase. In all this cor-respondence I cannot find that the minds of the parties ever met on any proposition.
I think, therefore, that the order was properly granted for the reason therein recited “ that the minds of the parties did not meet so as to form a contract.”
Order affirmed, with costs.